UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4813


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD WRIGHT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cr-01163-HMH)


Submitted:    May 29, 2009                        Decided:   June 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra Y. Chapman, DEBRA Y. CHAPMAN, P.A., Columbia, South
Carolina, for Appellant.     Leesa Washington, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Richard Wright pled guilty to one count of conspiracy

to distribute fifty grams or more of cocaine base (“crack”), in

violation          of     21    U.S.C.     § 846     (2006),     and     two      counts    of

possession with intent to distribute and distribution of crack,

and aiding and abetting the same, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B) (2006), and 18 U.S.C. § 2 (2006).                                   The

district          court      sentenced    Wright     to     concurrent      terms     of   168

months in prison.              Wright appeals.

                  Wright’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that, in her view,

there are no meritorious grounds for appeal.                         Counsel questions,

however,          whether      Wright     was   denied      effective       assistance      of

counsel.            This       court    “may    address      [claims     of       ineffective

assistance]             on      direct      appeal        only      if      the      lawyer’s

ineffectiveness conclusively appears from the record.”                                United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                                   We

find       that    Wright      has     failed   to   meet    this    high     standard     and

therefore decline to review this claim on direct appeal.

                  In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. ∗


       ∗
        We have reviewed the claims in Wright’s                                      pro    se
supplemental brief and find them to be without merit.



                                                2
We therefore affirm Wright’s convictions and sentence.                   This

court requires that counsel inform Wright, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Wright requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Wright.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3